IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 98-41456
                            Summary Calendar



UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

versus

JUAN TORRES-MARCIAL,

                                             Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. B-98-CR-399-1
                         --------------------
                            August 6, 1999

Before KING,     Chief   Judge,   HIGGINBOTHAM,   and   STEWART,   Circuit
Judges.

PER CURIAM:*

     Juan Torres-Marcial appeals his conviction, based on his

guilty plea, of transporting an alien who was in the United States

illegally.     He argues that the district court did not explain to

him that an essential element of the offense was that he must have

acted willfully in furtherance of the aliens’ violation of the law.

Therefore, Torres contends that he is entitled to reversal on

grounds that the district court did not comply adequately with Fed.

R. Crim. P. 11(c) prior to accepting his guilty plea.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 98-41456
                                      -2-

     “When an appellant claims that a district court failed to

comply with    Rule   11,   we    apply   a    two-question    harmless   error

analysis:     (1) Did the sentencing court in fact vary from the

procedures required by Rule 11, and (2) if so, did such variance

affect substantial rights of the defendant?”               United States v.

Reyna, 130 F.3d 104, 107 (5th Cir. 1997), cert. denied, 118 S. Ct.

1328 (1998).     Thus, even if there was a variance from Rule 11(c),

Torres   is   not   entitled     to   relief    unless   the   variance   “‘may

reasonably be viewed as having been a material factor affecting

[his] decision to plead guilty.’” United States v. Johnson, 1 F.3d

296, 302 (5th Cir. 1993) (en banc) (quoting United States v.

Bachynsky, 934 F.2d 1349, 1360 (5th Cir. 1991) (en banc)).

     At the rearraignment, the prosecutor, not the court, read the

indictment to Torres, which included the accusation that Torres

transported aliens “in furtherance of such violation of law.”                In

response to the court’s questions, Torres twice testified that he

understood the offense charge against him. “Solemn declarations in

open court carry a strong presumption of verity.”               Blackledge v.

Allison, 431 U.S. 63, 74 (1977).               Torres testified that he was

pleading guilty because the evidence as stated in the factual basis

was true.

     Even if the district court erred by omitting a specific

discussion of the “in furtherance” element, we find Torres is not

entitled to relief because the record shows that this variance did

not affect his decision to plead guilty.

     AFFIRMED.
No. 98-41456
     -3-